CONCURRING OPINION.
Barber, Judge,
with whom Martin, Judge, agrees:
I concur in the conclusion reached by the court as to all these articles.
In my judgment, however, the metal powder boxes, powder-puff boxes, eyebrow pencil cases, and lip-stick boxes are no parts of *210vanity cases, but are rather designed to be contents of such or other cases. I think, however, such articles are classifiable under paragraph 356, because (a) powder cases are eo nomine provided for therein, and (⅞) the eyebrow pencil cases and lip-stick cases are like articles to others eo nomine therein mentioned. All these articles serve the purpose of promoting the personal comfort and convenience of the carrier within the rule laid down by this court in Gallagher & Ascher v. United States (6 Ct. Cust. Appls., 105; T. D. 35343) and other cases recently decided.
The fact that, as the record here shows, they are imported to be put into ladies’ hand bags or other leather bags or cases does not, in my judgment, militate against this conclusion, because when put into those receptacles they are, as the record in this case shows, carried on or about the person in pursuance of the purpose for which they were designed.
I am moved to make these suggestions in this manner because of the view I entertain that the term "vanity cases” as used in that paragraph relates to vanity cases composed wholly or in chief value of metal or of which metal is the predominant material, but that the term “parts of” as relating to such cases should not be extended to fittings therefor unless such fittings are designed' to be immovably attached to the cases, as by soldering or other permanent method of attachment, which is not the case here.